OPINION OF THE COURT
Per Curiam.
Petitioner, the Departmental Disciplinary Committee for the First Department, moves for an order striking respondent’s name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4), as a result of his conviction of a felony.
Respondent, who has not answered this petition, was admitted in the Second Department on February 25, 1976.
On January 29, 1985, he was convicted in Supreme Court, Kings County, of four counts of grand larceny in the second degree (Penal Law § 155.35, class D felony), and one count of scheme to defraud in the second degree (Penal Law § 190.60, class A misdemeanor).
As a result of his conviction, pursuant to Judiciary Law § 90 (4), respondent ceased to be an attorney and counselor-at-law in New York.
Accordingly, the petitioner’s motion is granted, and respondent’s name is ordered stricken from the roll of attorneys and counselors-at-law.
Murphy, P. J., Sandler, Sullivan, Ross and Bloom, JJ., concur.
*132Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York.